***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
               STATE v. GRAY—CONCURRENCE

   MULLINS, J., concurring in the judgment. I agree with
and join part II of the majority opinion. I also agree
with the majority’s conclusion in part I of its opinion
that the defendant’s unpreserved claim that the trial
court violated the defendant’s due process rights by
admitting coerced and involuntary testimony in the
state’s favor fails under State v. Golding, 213 Conn. 233,
239–40, 567 A.2d 823 (1989), as modified by In re Yasiel
R., 317 Conn. 773, 781, 120 A.3d 1188 (2015). I write
separately, however, because I respectfully disagree
with the majority’s analysis in part I of its opinion inso-
far as the majority concludes that the defendant’s claim
fails under the third prong of Golding. Instead, I would
conclude that the defendant’s claim fails under the first
prong of Golding because the record is inadequate for
review. Accordingly, I concur in the judgment.